—In a medical malpractice action, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated January 21, 1993, as granted the motion of the defendant Leo J. Greco for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Greco made out a prima facie case for summary judgment. The conclusory allegations of negligence asserted by the plaintiff’s expert in opposition to the motion were unsupported by evidence tending to establish the essential elements of malpractice, especially proximate cause, and *374therefore were insufficient to defeat Greco’s motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Guida v Hsu, 187 AD2d 485; Burt v Lenox Hill Hosp., 141 AD2d 378; Kane v City of New York, 137 AB2d 658, 660; see also, Kazakias v Bistricer, 180 AD2d 666; Rosado v Lutheran Med. Ctr., 202 AD2d 412). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.